IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,069-01


                    EX PARTE JAMES LEONARD SHELTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 9410050-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. NEWELL, J., concurred.

                                             ORDER

        Applicant pleaded guilty to aggravated robbery and was sentenced to fifty years’

imprisonment. Applicant did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        This application was file-stamped in Harris County on January 16, 2008. An order

designating issues was signed by the trial judge on January 29, 2008. This application was then

amended on July 23, 2010. This application was not received by this Court until August 23, 2022.

There is no indication in the record of any action by the trial court after the order designating issues

was signed. Nor is there any indication as to why this application was pending in Harris County for
                                                                                                       2

so long without any action by the clerk or the trial court.

        Applicant contends, among other things, that he is actually innocent. Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App.

1996). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the order designating issues and the

forwarding of the application to this Court, and whether Applicant wants to pursue the application.

        If Applicant does want to pursue this application, the trial court shall develop the record. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). It appears

that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall determine

if Applicant is still represented by counsel, and if not, whether Applicant is indigent. If Applicant

is indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent

him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the

trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

has established that he is actually innocent. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 07, 2022
Do not publish